DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Redmann reference (US Patent Pub. 20160050508 A1) discloses an audio signal processing apparatus for generating an output audio signal. The Redmann reference taken alone or in combination with another, do not disclose, teach or fairly suggest the audio signal processing apparatus for generating an output audio signal as a whole comprising a processor configured to: obtain an input audio signal comprising a first ambisonics signal and a non-diegetic channel signal; generate a second ambisonics signal comprising only a signal corresponding to a predetermined signal component among a plurality of signal components included in an ambisonics format of the first ambisonics signal based on the non-diegetic channel signal; and generate an output audio signal including a third ambisonics signal obtained by synthesizing the second ambisonics signal and the first ambisonics signal for each signal component, wherein the non-diegetic channel signal represents an audio signal forming an audio scene fixed with respect to a listener, and the predetermined signal component is a signal component representing the sound pressure of a sound field at a point at which an ambisonics signal has been collected as recited in claim 1.
Claims 2-6 depend on claim 1. 

Referring to claim 7, the Redmann reference (US Patent Pub. 20160050508 A1) discloses an audio signal processing apparatus for rendering an input audio signal. The Redmann reference taken alone or in combination with another, do not disclose, teach or fairly suggest the audio signal processing apparatus for rendering an input audio signal as a whole comprising a processor configured to: obtain an input audio signal comprising an ambisonics signal and a non-diegetic channel difference signal; render the ambisonics signal to generate a first output audio signal; mix the first output audio signal and the non-diegetic channel difference signal to generate a second output audio signal; and output the second output audio signal; wherein the non-diegetic channel difference signal is a difference signal representing a difference between a first channel signal and a second channel signal constituting a 2-channel audio signal, and the first channel signal and the second channel signal are audio signals forming an audio scene fixed with respect to a listener as recited in claim 7.
Claims 19-20 are allowed for the same reason as claim 7.
Claims 8-18 depend on claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651              				12/17/2021